DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 1; Chilese et al. U.S. PGPUB No. 2014/0376842 discloses a device comprising: a stator body 102; a cylindrically-symmetric element 101 rotatable about an axis (A-A’) and having a surface coated with plasma-forming target material for irradiation by a drive laser to produce plasma in a laser produced plasma (LPP) chamber (“One method of creating EUV light involves spinning a cylinder with an external surface coated with a uniformly thick layer of solid xenon and hitting the xenon surface with a pulsed laser of sufficient intensity to create a plasma” [0003]), the element extending from a first end to a second end (as illustrated in figure 1); and a bearing assembly coupling the second end of the cylindrically-symmetric element to the stator body (“a spindle rotatable about an axis, a first space between the spindle and the stator and arranged to receive a bearing gas at a first pressure, to support rotation of the spindle about the axis, a first annulus, in the stator or the spindle” [Abstract]), the bearing including two or more grooves configured to reduce leakage of contaminant material from the bearing into the LPP chamber by introducing a barrier gas into a space in fluid communication with the second bearing (“a first annulus, in the stator or 
Mochizuki U.S. Patent No. 6,320,937 discloses a device comprising: a cylindrically-symmetric element rotatable about an axis and having a surface coated with plasma-forming target material for irradiation by a drive laser to produce plasma in a laser produced plasma (LPP) chamber, the element extending from a first end to a second end (“a cylindrical rotary element 111 to be cooled in a vacuum chamber 110 to serve as a target substrate” [col. 6; lines 55-58]); and a bearing assembly coupled to an end of the cylindrically-symmetric element (“The rotary shaft 212 is supported by a rotary bearing arranged in the vacuum chamber 210” [col. 8; lines 45-53]). However, Mochizuki does not disclose that the bearing including two or more grooves configured to reduce leakage of contaminant material from the bearing into the LPP chamber by introducing a barrier gas into a space in fluid communication with the second bearing; and Mochizuki does not disclose a magnetic liquid rotary seal coupled the first end of the element to a stator body.
Ohgushi et al. U.S. PGPUB No. 2004/0046949 discloses a laser produced plasma apparatus including a rotatable cylinder element coupled at a first end with “a 
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a device comprising: a cylindrically-symmetric element rotatable about an axis and coated with plasma-forming target; wherein a magnetic liquid rotary seal couples a first end of the element to a stator body; and a bearing assembly having the claimed configuration couples a second end of the element to the stator body.

Regarding independent claim 10; claim 10 includes substantially similar limitations to those of independent claim 1 and is allowable at least for the reasons indicated with respect to independent claim 1.

Regarding dependent claims 2-9 and 11-18; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claims 1 and 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881